DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/2/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 2-7, said claims are held to be indefinite because it is unclear what constitutes the limitation “my hurricane/flood protection coverings.”  Specifically, it is unclear if said limitations are intended to require additional structural/limitations which are not explicitly stated in the 
With regards to claim 2, said claim is held to be indefinite because it is unclear what constitutes “other reliable and durable material/fabric.”  Said term is not defined in the specification and does not have an art-accepted meaning.  Furthermore, there is no objective criteria set forth in the specification regarding what constitutes “reliable and durable” materials-e.g. tear propagation resistance, UV resistance, etc.
Additionally, claim 2 is held to be indefinite because it is unclear if the parenthetical expression “(as needed)” further limits the claimed invention.  For the purposes of examination, said expression will not be considered part of the claimed invention-thus, the claim requires protection padding be present.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “air tight” in claim 2 is used by the claim to mean “to keep water and/or debris out” while the accepted meaning is “impermeable to air.” The term is indefinite because the specification does not clearly redefine the term.  For examination purposes, “airtight” will be understood to mean “keeping water and/or debris out.”
	Dependent claim 3 is further held to be indefinite because it is unclear what constitutes a “quality material fabric” as said term does not have an art-accepted meaning and is not objectively defined in the specification.  Additionally, the terms “lightweight,” “water resistance,” “tear resistant,” and “flexible” are relative terms which do not have an art-accepted meaning and are not objectively 
	Claim 3 is further held to be indefinite because it is unclear what the difference is between ”waterproof,” “water resistance” and “locks out water.”
	With regards to dependent claim 4, said claim is further held to be indefinite because there is no antecedent basis for the terms “the most needed and wanted protection” and “the intended uses mentioned below.”  Additionally, said claim is indefinite because the term “most needed and wanted protection” is a subjective term without an art-accepted meaning and which is not objectively defined in the specification.  What criteria is utilized to determine if a cover is “the most needed and water protection”-a consumer poll, fair market pricing, consumer demand, etc.  
	With regards to dependent claim 5, said claim is held to be indefinite because it is unclear how the skilled artisan could objectively determine whether the invention “unique” or  “superior” to other products.  Additionally, it is unclear what would constitute “like existing products” and how such determination would be made.
With regards to dependent claim 7, said claim is held to be indefinite because there is no antecedent basis for the term “the list.”  Additionally, claim 7 is held to be indefinite because it is unclear if the parenthetical expressions further limit the claim.  For the purposes of examination, the parenthetical references are not understood to further limit the claim.
Claims 3-7 are further held to be indefinite because they are more than one sentence.  Applicant is reminded that a claim must be one (and only one) sentence.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 set forth additional aspirational limitations for the claimed invention but fail to further limit the claimed covering.  Claims 5 and 6 set forth beliefs about the covering but fail to further limit the covering itself.  Claim 7 sets forth items which may be covered by the coving but does not further limit the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by USPUB 2011/0305571 A1 issued to Heim et al.
  Regarding instant Claims, where Applicant desires a hurricane or flood protection coverings that will protect whatever it covers with an airtight seal to keep water and/or debris out (abstract); Applicant is directed to the teachings of Heim et al. who disclose making covers and coverings which can protect fans [see 0007], The coverings may be applied to protect outdoor fans from severe damage caused by severe storms such as hurricanes [see 0004], The cover can be made from a flexible sheet like material such as fabrics or plastic coated cotton laminated fabrics [see 0024].  With regards to claim 2, said materials are herein understood to be “high quality.”  The interior may have a soft fabric layer to prevent scratching of the covered item (0024-hereinrelied upon to read on the claimed padding).  The covering is waterproof [see 0024] and can be sealed or closed together [see 0025].
Response to Arguments
Applicant's arguments filed 10/2/2021 have been fully considered but they are not persuasive.  
Applicant argues the hurricane protection coverings according to claim 2 are different than Mr. Ronald Jensen (Doc. #: US-20100263178-A1).  Said argument is noted but is moot since an art rejection based upon US2010/0263178) is no longer pending in the application.

Applicant further argues the claimed protection coverings have different shapes, sizes, weight, height, uses, materials, fabrics than the Heim covering.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shape, size, weight, height, uses, materials, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC §112(b)
Applicant states Claim 2 was also rejected for including both an apparatus and a method.  Said argument is moot since said rejection was overcome by the previous amendment of 06/01/2020.
	Applicant further states that assistance was previously provided by Pro Se Assistance and it was never conveyed to her that ALL the claims would be rejected. The examiner notes Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or 
With regards to the rejection of claim 2 regarding the language “reliable” materials, the examiner’s note regarding “tear propagation resistance, UV resistance, etc.” was considered confusing.  The examiner initially notes “tear resistance” is not claimed and that said property was noted by the examiner as a possible interpretation of what constitutes a “reliable” material.”  With regards to claim 3,  the term “tear resistance” was rejected as being a subjective term.  Specifically, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While applicant notes it is a known fact tear resistance is a measure of how well a material can withstand the effects of tearing and is a useful, engineering measurement for a wide variety of materials by many different test methods, said argument does not set forth for how one of skill in the art would understand “tear resistance” in the claim.  
Additionally, claim 2 is rejected as being indefinite because it is unclear if the parenthetical expression “(as needed)” further limits the claimed invention.  Applicant notes the term was intended to include embodiments wherein padding was either included or not included.  Said argument is noted but is not persuasive because applicant’s argument is not commensurate in scope with the pending claims; parenthetical limitations are not understood to further limit the claim.  If applicant intends for the padding to be optional, the claim could be amended to state “and optional protection paddings.”  
With regards to the rejection of the term “airtight” in claim 2, applicant argues the term means exactly it states in the claims-not allowing air/water to escape or pass through. Said argument is noted but is not persuasive as the applicant’s interpretation of the claim would make the claim limitation “airtight” repetitive (as the claim already explicitly requires that the seal “keep(s) water and/or debris 
	With regards to claim 3, applicant argues the meaning of the terms  “waterproof”, “water resistance”, and “locks out water” will be determined “ during testing and comparing.”  Said argument is noted but is not persuasive as patent law requires that the invention meet the written description requirements and be enabled at the time of filing, not sometime in the future.
With regards to the term “quality material fabric,” applicant argues a quality material/fabric is tested and compared against such membranes as “Pertex Shield, Outdoor Research’s Ascent Shell as well as other fabrics and material that will be tested and compared to qualify for any protective coverings.” Applicant further argues there are certain telltale signs of quality — no matter the material. Said argument, however, is not persuasive as it is not supported by evidence demonstrating the skilled artisan would have known how to select/determine a “quality material fabric.”
	Applicant further argues all the claims are a single sentence.  The examiner respectfully disagree.  Each of claims 3-7 state one sentence (“The covering of claim 2.” ) followed by another sentence.  Said rejection regarding each claim being multiple sentences may be overcome by changing the preamble (i.e. beginning of the claim) to read “The hurricane/flood protection covering of claim 2 wherein the hurricane/flood protection covering…..” (the examiner notes such an amendment only addresses the rejection regarding each claim being more than one sentence and does not resolve the other 35 U.S.C. 112 rejections.  Applicant is encouraged to contact the examiner with regards to addressing the other rejections).
With regards to the rejection of the term “most needed and , wanted protection” for being a  subjective term without an art-accepted meaning and which is not objectively defined in the specification, applicant argues the mere fact that a term or phrase used in the claim has no antecedent 
With regards to claim 5, applicant believes the invention has been defined with a reasonable degree of clarity and precision. The examiner respectfully disagrees for reasons of record. Specifically, it is unclear how applicant’s invention is distinct from existing products.  Applicant further contends the USPTO research showed there is no other product out there in comparison to my future invention. Said argument is noted but is not persuasive as a patent cannot be granted on a “future invention.”  Patent statute requires the application provide written description and enablement for the claimed invention;  thus, the patenting of “future inventions” is not possible.
With regards to claim 6, the previous rejection is overcome by applicant’s amendment.  However, the examiner notes that the claim remains rejected because the term “my hurricane/flood prediction coverings” is indefinite.
With regards to claim 7, applicant argues the word “Example” has been deleted from the claim and the rejection is moot.  The examiner agrees.  The examiner notes applicant says the term was replaced  with “A list” but the claim was actually amended to read “the list” which does not have antecedent basis.	
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Kruer whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KEVIN R KRUER/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        
NOTE: Applicant called requesting status. Non final office action returned as undelivered. Change of correspondence address crossed in the mail.  This office action resets the period for reply as of the mail date of this copy.